DETAILED ACTION
Claims 1-15 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13-15 are objected to because --said method-- or --the method-- should be inserted before “comprising”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 6, 9-11 and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more.  This judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claims recite a nucleic acid encoding a protein with at least 97.8% identity to SEQ ID NO:2.  The specification teaches that SEQ ID NO:2 (IRDIG37126) was isolated from a bacterium from insects captured in crop fields (¶247, 249-252).  As the bacterium itself is not human-produced, nucleic acids encoding SEQ ID NO:2 are products of nature. 
Claim 1 recites the additional element that the nucleic acid molecule is recombinant.  However, “recombinant” does not confer any structure, and merely recites how the nucleic acid or protein was made.  Thus, this claim is not directed to significantly more than a product of nature.
Claim 2 recites the additional element that the nucleic acid is operably linked to one or more regulatory sequences directing its expression.  However, the naturally occurring nucleic acid encoding SEQ ID NO:2 in the bacteria would be operably linked to its own promoter that directs its expression.  Thus, this claim is not directed to significantly more than a product of nature.
Claim 6 recites the additional element that the nucleic acid is expressed as a composition comprising an insecticidally effective amount of the protein.  The bacterium from which is a composition comprising an insecticidally effective amount of the protein.  Thus, this claim is not directed to significantly more than a product of nature.
Claim 9 recites the additional element that the protein is orally active.  However, SEQ ID NO:2 is inherently orally active.  Thus, this claim is not directed to significantly more than a product of nature.
Claims 10-11 recite the additional element that the protein has insecticidal activity against an insect pest in the order Hemiptera or the family Pentatomidae.  However, SEQ ID NO:2 has insecticidal activity against brown stink bug, which is a member of the order Hemiptera and the family Pentatomidae.  Thus, these claims are not directed to significantly more than products of nature. 
Claims 13-15 are drawn to methods comprising contacting an insect pest or an insect pest population with insecticidally effective amount of the protein.  However, bacteria comprising the protein contact insect pests in nature.  Thus, these claims are not directed to significantly more than processes of nature.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3-8 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Dependent claims are included in all rejections.
Claim 3 is indefinite in its recitation of “wherein the recombinant nucleic acid molecule further comprises one or more additional transgenic trait.”   Traits are phenotypic manifestations of genes;  they cannot be part of a nucleic acid.  It is suggested that the claim be amended to recite that the recombinant nucleic acid molecule further comprises a nucleic acid encoding the trait.  
Claim 4 is similarly indefinite in its recitation of “wherein the one or more additional transgenic traits encode a coding sequence ...”.  A phenotypic manifestation cannot encode anything.  
Claim 5 is indefinite in its recitation of “wherein the recombinant nucleic acid molecule comprises the protein motif sequence of SEQ ID NO:37.”  Nucleic acids do not comprise proteins and thus do not comprise protein motifs.  If what was intended is that the encoded protein comprises the motif, the claim should be amended accordingly. 
Claim 6 is indefinite in its recitation of “wherein the recombinant nucleic acid molecule is expressed as a composition comprising an insecticidally-effective amount of the polypeptide.”  The claim appears to be drawn to both a nucleic acid and a method of using it.  It is thus unclear to which statutory category the claim is drawn. 
Claim 7 is indefinite in its recitation of “The recombinant nucleic acid molecule of claim 6, further comprising one or more pesticidal proteins …”  Nucleic acids do not comprise proteins.  If what is intended is that the nucleic acid further encode the pesticidal protein, the claim should be amended accordingly.  However, the claim’s dependence on claim 6 makes that interpretation questionable, as it is not clear if claim 6 is drawn to a nucleic acid or a method of using it.  
Claim 8 is similarly indefinite in its recitation of “The recombinant nucleic acid molecule of claim 6, further comprising one or more pesticidal small RNA molecules.”  It is not clear if what is intended that the recombinant nucleic acid molecule further encode a small RNA, if the recombinant nucleic acid molecule is in a composition that also comprises the small RNA, or if the method also. produces a small RNA.
Claims 13-15 lack antecedent basis for the limitation “the recombinant polypeptide of claim 1” as claim 1 is drawn to a nucleic acid.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3, 6-8 and 12-15 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112(pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Parent claim 1 is drawn to a recombinant nucleic acid molecule encoding a protein with at least 97.8% identity to SEQ ID NO:2.  
Dependent claim 2 is drawn to the recombinant nucleic acid molecule, wherein it is linked to a regulatory sequence.  However, the claim is drawn to the recombinant nucleic acid molecule, not a construct comprising the recombinant nucleic acid molecule operably linked to the regulatory sequence.  Thus, the claim fails to further limit the subject matter of the claim upon which it depends.  
Dependent claim 3 is drawn to the recombinant nucleic acid molecule, wherein it further comprising transgenic traits; claim 4 further limits the traits.  However, the claims are drawn to the recombinant nucleic acid molecule, not a construct comprising the recombinant nucleic acid molecule and something else.  Thus, the claims fail to further limit the subject matter of the claim upon which they depend.  
Dependent claim 6 is drawn to the recombinant nucleic acid molecule, wherein it is expressed as a composition comprising the protein.  However, the claim is drawn to the recombinant nucleic acid molecule, not a composition comprising the recombinant nucleic acid molecule and the protein.  Thus, the claim fails to further limit the subject matter of the claim upon which it depends.
Claims 7-8 are drawn to the recombinant nucleic acid molecule of claim 6, further comprising a pesticidal protein.  However, the claim is drawn to the recombinant nucleic acid molecule, not a composition comprising the recombinant nucleic acid molecule and the protein.  Thus, the claims fail to include all the limitations of the claim upon which they depend.
Claim 12 is drawn to the nucleic acid of claim 1, where the protein further comprises any one or more of 6 amino acid modifications.  However, the recitation that the modification are “further” implies that those modifications are in addition to those encompassed by the 97.8% identity limitation, making the claim read upon nucleic acids encoding a protein with less than 97.8% identity to SEQ ID NO:2.  Thus, the claim fails to include all the limitations of the claim upon which it depends.
Claims 13-15 are drawn to methods comprising contacting pests with the protein of claim 1.  However, claim 1 is not drawn to a protein, but instead is drawn to a nucleic acid.  The methods of claim 13-15 do not use the nucleic acid.  Thus, the claims fail to include all the limitations of the claim upon which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a nucleic acid encoding a protein with at least 97.8% identity to SEQ ID NO:2, where the protein is insecticidal, does not reasonably provide enablement for a nucleic acid encoding a protein with at least 97.8% identity to SEQ ID NO:2, where the protein is not insecticidal.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The claims are broadly drawn to a nucleic acid encoding a protein with at least 97.8% identity to SEQ ID NO:2.  The claims do not specify an activity for the protein, and thus encompass nucleic acids where the encoded protein has no activity at all.  
The instant specification, however, only provides guidance for how to use insecticidal proteins with at least 97.8% identity to SEQ ID NO:2 or nucleic acids encoding them (examples 3-4).
The instant specification fails to provide guidance for how to use non-insecticidal proteins with at least 97.8% identity to SEQ ID NO:2 or nucleic acids encoding them. 
As the specification does not describe how to use nucleic acids encoding non-insecticidal proteins with at least 97.8% identity to SEQ ID NO:2, undue trial and error experimentation would be required to screen through the myriad of nucleic acids encompassed by the claims to try to find a use for such nucleic acids, if such use is even possible.
Given the claim breath and lack of guidance in the specification as discussed above, the instant invention is not enabled throughout the full scope of the claims.
Claims 10-11 and 13-15 are not included in this rejection because the claims recite that the protein has insecticidal activity.  Claims 3-4 and 6-8 are included in this rejection because even though other components have known uses, the nucleic acids encompasses those without a use.

Claims 1-15 are free of the prior art, given the failure of the prior art to teach or suggest a protein with 97.8% identity to SEQ ID NO:2.  The closest prior art is a monalysin taught in Opota et al (2011, PLoS Pathogens 7(9): e1002259);  this Pseudomonas protein has 77.5% identity to SEQ ID NO:2:
MONAL_PSEE4
ID   MONAL_PSEE4             Reviewed;         271 AA.
AC   Q1I8U1;
DT   10-MAY-2017, integrated into UniProtKB/Swiss-Prot.
DT   13-JUN-2006, sequence version 1.
DT   23-FEB-2022, entry version 65.
DE   RecName: Full=Monalysin {ECO:0000303|PubMed:21980286};
DE   AltName: Full=beta-barrel pore-forming toxin {ECO:0000303|PubMed:25847242};
DE            Short=beta-PFT {ECO:0000303|PubMed:25847242};
DE   Flags: Precursor;
GN   Name=mnl {ECO:0000303|PubMed:21980286};
GN   OrderedLocusNames=PSEEN3174 {ECO:0000312|EMBL:CAK15937.1};
OS   Pseudomonas entomophila (strain L48).
OC   Bacteria; Proteobacteria; Gammaproteobacteria; Pseudomonadales;
OC   Pseudomonadaceae; Pseudomonas.
OX   NCBI_TaxID=384676;
RN   [1]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=L48;
RX   PubMed=16699499; DOI=10.1038/nbt1212;
RA   Vodovar N., Vallenet D., Cruveiller S., Rouy Z., Barbe V., Acosta C.,
RA   Cattolico L., Jubin C., Lajus A., Segurens B., Vacherie B., Wincker P.,
RA   Weissenbach J., Lemaitre B., Medigue C., Boccard F.;
RT   "Complete genome sequence of the entomopathogenic and metabolically
RT   versatile soil bacterium Pseudomonas entomophila.";
RL   Nat. Biotechnol. 24:673-679(2006).
RN   [2]
RP   PROTEIN SEQUENCE OF 34-39, FUNCTION, SUBCELLULAR LOCATION, DISRUPTION
RP   PHENOTYPE, N-TERMINAL PROCESSING, SUBUNIT, AND INDUCTION.
RC   STRAIN=L48;
RX   PubMed=21980286; DOI=10.1371/journal.ppat.1002259;
RA   Opota O., Vallet-Gely I., Vincentelli R., Kellenberger C., Iacovache I.,
RA   Gonzalez M.R., Roussel A., van der Goot F.G., Lemaitre B.;
RT   "Monalysin, a novel beta-pore-forming toxin from the Drosophila pathogen
RT   Pseudomonas entomophila, contributes to host intestinal damage and
RT   lethality.";
RL   PLoS Pathog. 7:E1002259-E1002259(2011).
RN   [3]
RP   X-RAY CRYSTALLOGRAPHY (1.70 ANGSTROMS) OF 9-271 OF THE PRO-FORM OF
RP   MONALYSIN; THE CLEAVED FORM AND AN INACTIVE MUTANT LACKING THE
RP   MEMBRANE-SPANNING REGION, SUBUNIT, AND DOMAIN.
RC   STRAIN=L48;
RX   PubMed=25847242; DOI=10.1074/jbc.m115.646109;
RA   Leone P., Bebeacua C., Opota O., Kellenberger C., Klaholz B., Orlov I.,
RA   Cambillau C., Lemaitre B., Roussel A.;
RT   "X-ray and cryo-electron microscopy structures of Monalysin pore-forming
RT   toxin reveal multimerization of the pro-form.";
RL   J. Biol. Chem. 290:13191-13201(2015).
CC   -!- FUNCTION: Pore-forming toxin that contributes to the virulence of
CC       P.entomophila against Drosophila, playing an important role in host
CC       intestinal damage and lethality. Displays cytolytic and hemolytic
CC       activity. {ECO:0000269|PubMed:21980286}.
CC   -!- SUBUNIT: Pro-Monalysin forms a stable donut-like 18-mer complex
CC       composed of two disk-shaped nonamers held together by N-terminal
CC       swapping of the pro-peptides (PubMed:25847242). After proteolytic
CC       cleavage, the inactive 18-mer complex probably dissociates into two
CC       disk-shaped active nonamers in which the transmembrane segments are
CC       unmasked and ready to engage the conformational change leading to the
CC       pore formation into the target membrane (PubMed:25847242). Multimerizes
CC       into circular-like structures and barrel-like aggregates
CC       (PubMed:21980286). {ECO:0000269|PubMed:21980286,
CC       ECO:0000269|PubMed:25847242}.
CC   -!- SUBCELLULAR LOCATION: Secreted {ECO:0000269|PubMed:21980286}. Host cell
CC       membrane {ECO:0000305|PubMed:21980286}.
CC   -!- INDUCTION: Is regulated by both the GacS/GacA two-component system and
CC       the Pvf regulator, two signaling systems that control P.entomophila
CC       pathogenicity. {ECO:0000269|PubMed:21980286}.
CC   -!- DOMAIN: Monalysin structure belongs to the Aerolysin-like PFTs fold
CC       family but is devoid of obvious receptor-binding domain.
CC       {ECO:0000305|PubMed:25847242}.
CC   -!- PTM: Requires N-terminal cleavage to become fully active. The
CC       metalloprotease AprA can induce the rapid cleavage of pro-Monalysin
CC       into its active form. Can also be processed by trypsin.
CC       {ECO:0000269|PubMed:21980286}.
CC   -!- DISRUPTION PHENOTYPE: Reduced cell death is observed upon infection
CC       with a mutant deficient in Monalysin production. This mutant is
CC       affected in its abilities to induce cell damage in the Drosophila gut.
CC       It induces lower level of stress and repair pathway activity than wild-
CC       type. {ECO:0000269|PubMed:21980286}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; CT573326; CAK15937.1; -; Genomic_DNA.
DR   RefSeq; WP_011534324.1; NC_008027.1.
DR   PDB; 4MJT; X-ray; 2.85 A; A/B/C/D/E/F/G/H/I=36-271, J/K/L/M/N/O/P/Q/R=9-35.
DR   PDB; 4MKO; X-ray; 1.70 A; A/B/C/D=36-271.
DR   PDB; 4MKQ; X-ray; 2.65 A; A/B=36-101, A/B=171-271, C/D=9-35.
DR   PDBsum; 4MJT; -.
DR   PDBsum; 4MKO; -.
DR   PDBsum; 4MKQ; -.
DR   SMR; Q1I8U1; -.
DR   TCDB; 1.C.59.3.1; the clostridium perfringens enterotoxin (cpe) family.
DR   EnsemblBacteria; CAK15937; CAK15937; PSEEN3174.
DR   KEGG; pen:PSEEN3174; -.
DR   eggNOG; ENOG5034BB4; Bacteria.
DR   HOGENOM; CLU_1160292_0_0_6; -.
DR   OMA; PVFAYLQ; -.
DR   OrthoDB; 1932623at2; -.
DR   Proteomes; UP000000658; Chromosome.
DR   GO; GO:0005576; C:extracellular region; IEA:UniProtKB-SubCell.
DR   GO; GO:0020002; C:host cell plasma membrane; IEA:UniProtKB-SubCell.
DR   GO; GO:0046930; C:pore complex; IDA:UniProtKB.
DR   GO; GO:0015288; F:porin activity; IEA:UniProtKB-KW.
DR   GO; GO:0090729; F:toxin activity; IDA:UniProtKB.
DR   GO; GO:0044179; P:hemolysis in other organism; IDA:UniProtKB.
DR   GO; GO:0006811; P:ion transport; IEA:UniProtKB-KW.
DR   GO; GO:0051260; P:protein homooligomerization; IDA:UniProtKB.
DR   InterPro; IPR040927; BB_PF.
DR   Pfam; PF18063; BB_PF; 1.
PE   1: Evidence at protein level;
KW   3D-structure; Cytolysis; Direct protein sequencing; Hemolysis;
KW   Host cell membrane; Host membrane; Ion transport; Membrane; Porin;
KW   Secreted; Toxin; Transmembrane; Transmembrane beta strand; Transport;
KW   Virulence; Zymogen.
FT   PROPEP          1..33
FT                   /evidence="ECO:0000269|PubMed:21980286"
FT                   /id="PRO_0000439889"
FT   CHAIN           34..271
FT                   /note="Monalysin"
FT                   /id="PRO_0000439890"
FT   REGION          102..170
FT                   /note="Pore-forming domain"
FT                   /evidence="ECO:0000305|PubMed:25847242"
FT   HELIX           39..41
FT                   /evidence="ECO:0007829|PDB:4MKO"
FT   HELIX           47..55
FT                   /evidence="ECO:0007829|PDB:4MKO"
FT   STRAND          58..60
FT                   /evidence="ECO:0007829|PDB:4MKQ"
FT   STRAND          64..67
FT                   /evidence="ECO:0007829|PDB:4MKO"
FT   STRAND          72..78
FT                   /evidence="ECO:0007829|PDB:4MKO"
FT   STRAND          81..102
FT                   /evidence="ECO:0007829|PDB:4MKO"
FT   STRAND          107..118
FT                   /evidence="ECO:0007829|PDB:4MKO"
FT   HELIX           120..125
FT                   /evidence="ECO:0007829|PDB:4MKO"
FT   STRAND          130..132
FT                   /evidence="ECO:0007829|PDB:4MJT"
FT   HELIX           134..137
FT                   /evidence="ECO:0007829|PDB:4MKO"
FT   HELIX           138..142
FT                   /evidence="ECO:0007829|PDB:4MKO"
FT   TURN            151..155
FT                   /evidence="ECO:0007829|PDB:4MKO"
FT   STRAND          159..186
FT                   /evidence="ECO:0007829|PDB:4MKO"
FT   TURN            187..192
FT                   /evidence="ECO:0007829|PDB:4MKO"
FT   STRAND          196..205
FT                   /evidence="ECO:0007829|PDB:4MKO"
FT   STRAND          208..226
FT                   /evidence="ECO:0007829|PDB:4MKO"
FT   HELIX           227..229
FT                   /evidence="ECO:0007829|PDB:4MKO"
FT   HELIX           236..243
FT                   /evidence="ECO:0007829|PDB:4MKO"
FT   TURN            244..247
FT                   /evidence="ECO:0007829|PDB:4MKO"
FT   TURN            250..253
FT                   /evidence="ECO:0007829|PDB:4MKO"
FT   STRAND          254..256
FT                   /evidence="ECO:0007829|PDB:4MKO"
FT   HELIX           261..265
FT                   /evidence="ECO:0007829|PDB:4MKO"
FT   HELIX           267..269
FT                   /evidence="ECO:0007829|PDB:4MKO"
SQ   SEQUENCE   271 AA;  30201 MW;  D421D694A7DBACB7 CRC64;

  Query Match             77.5%;  Score 1104;  DB 1;  Length 271;
  Best Local Similarity   74.2%;  
  Matches  201;  Conservative   30;  Mismatches   40;  Indels    0;  Gaps    0;

Qy          1 MTIKEDLSNPQSHSVELDQLHVGEVSAREALTANFAGSFDQFPTKSGSFEIDKYLLNYAD 60
              |||||:|  |||||:|||::     | | |||:| :| |||:||| | | || |||:|: 
Db          1 MTIKEELGQPQSHSIELDEVSKEAASTRAALTSNLSGRFDQYPTKKGDFAIDGYLLDYSS 60

Qy         61 PKQGCWLDGVTVYGDIYIGKQNWGTYTRPVFAYLQHTDTISIPQQVTQTKSYQLSKGHTQ 120
              ||||||:||:|||||||||||||||||||||||||: :|||||| || | ||||:||||:
Db         61 PKQGCWVDGITVYGDIYIGKQNWGTYTRPVFAYLQYVETISIPQNVTTTLSYQLTKGHTR 120

Qy        121 SFTKSVSAKYSVGGSIDIVNVSSDITVGFSSTEAWSTTQTFTQSTELAGPGTFFVYQVVF 180
              ||  ||:|||||| :|||||| |:|: ||: :|:|||||:|| :||: ||||| :|||| 
Db        121 SFETSVNAKYSVGANIDIVNVGSEISTGFTRSESWSTTQSFTDTTEMKGPGTFVIYQVVL 180

Qy        181 VYAHNATSAGRQNGNAFAYSKTQQVDSRLDLYYLSAITQDRTVIVESSKAINPLDWDTVQ 240
              ||||||||||||| ||||||||| | ||:|||||||||| : ||| || |: ||||||||
Db        181 VYAHNATSAGRQNANAFAYSKTQAVGSRVDLYYLSAITQRKRVIVPSSNAVTPLDWDTVQ 240

Qy        241 RNVLIENYNPASNSGHFRFDWSAYNDPHRRY 271
              ||||:||||| |||||| |||||||||||||
Db        241 RNVLMENYNPGSNSGHFSFDWSAYNDPHRRY 271


Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662